Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.001 per share, of Telenav, Inc., a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: August 11, 2016 NOKOMIS CAPITAL MASTER FUND, L.P. By: Nokomis Capital Advisors, L.P. General Partner By: Nokomis Capital, L.L.C. General Partner By: /s/ Brett Hendrickson Name: Brett Hendrickson Title: Manager NOKOMIS CAPITAL PARTNERS, L.P. By: Nokomis Capital Advisors, L.P. General Partner By: Nokomis Capital, L.L.C. General Partner By: /s/ Brett Hendrickson Name: Brett Hendrickson Title: Manager NOKOMIS CAPITAL OFFSHORE FUND, LTD. By: /s/ Brett Hendrickson Name: Brett Hendrickson Title: Director NOKOMIS CAPITAL ADVISORS, L.P. By: Nokomis Capital, L.L.C. General Partner By: /s/ Brett Hendrickson Name: Brett Hendrickson Title: Manager NOKOMIS CAPITAL, L.L.C. By: /s/ Brett Hendrickson Name: Brett Hendrickson Title: Manager /s/ Brett Hendrickson BRETT HENDRICKSON
